Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 1 of 51 Page ID #6774




                     UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TONY DIXON, B-15849,                        )
                                             )
                  Plaintiff,                 )
                                             )
 vs.                                         )
                                             )         Case No. 3:16-cv-01222-GCS
 CHRISTINE BROWN, VIPIN SHAH,                )
 JAMES BLADES, THOMAS SPILLER,               )
 JACQULINE LASHBROOK, LOUIS                  )
 SHICKER, MICHAEL DEMPSEY,                   )
 STEPHEN MEEKS, MICHAEL                      )
 SCOTT, ROBERT JEFFREYS, and                 )
 WEXFORD HEALTH SOURCES,                     )
 INC.,                                       )
                                             )
                  Defendants.                )




                               MEMORANDUM & ORDER

SISON, Magistrate Judge:

                           INTRODUCTION AND BACKGROUND

       Between 2014 and 2018, Plaintiff Tony Dixon was an inmate in the custody of the

Illinois Department of Corrections (“IDOC”). (Doc. 198). Prior to his incarceration,

Plaintiff received a full orthotropic heart transplant, which required him to take

immunosuppressant medications to prevent his body’s rejection of the new heart. (Doc.

73). Plaintiff also suffers from hyperkalemia (high potassium), chronic kidney disease,

chronic obstructive pulmonary disease (“COPD”), high blood pressure, constipation,

type two diabetes, high cholesterol, renal osteodystrophy, and gout. Id. These ailments

require Plaintiff to take various medications and consume a renal diet. Id.


                                        Page 1 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 2 of 51 Page ID #6775




       On February 14, 2014, Plaintiff entered Pinckneyville Correctional Center

(“Pinckneyville”). (Doc. 73). However, because Plaintiff was involved in a pending

criminal case, he was regularly transported between Pinckneyville and the Northern

Reception and Classification Center (“NRC”) for required court appearances. Id. In

addition to these transfers, Plaintiff was also housed at the NRC on a writ from October

29, 2014 through February 4, 2015. Id.

       Plaintiff filed suit against numerous defendants pursuant to 42 U.S.C. § 1983 on

April 25, 2016. (Doc. 1). Specifically, Plaintiff claims that the defendants repeatedly failed

to provide him with the medical treatment and medication necessary to care for his heart

transplant, heart disease, and kidney disease. (Doc. 73). According to Plaintiff, these

failures resulted in multiple medical complications which culminated in combined

cardiogenic shock and acute renal failure, the treatment of which required a 16-day

hospital stay. Id.

       On March 29, 2019, the Court granted in part and denied in part a motion for

summary judgment on the issue of Plaintiff’s exhaustion of administrative remedies.

(Doc. 127). After summary judgment, the remaining defendants include: (i) Defendant

Wexford Health Sources, Inc. (“Wexford”); (ii) Defendants Shah and Scott, both

employees of Defendant Wexford and physicians during the time period underlying the

events of Plaintiff’s complaint (the “Wexford Defendants”); (iii) Defendant Shicker, the

IDOC Medical Director prior to June 2016; Defendant Dempsey, the IDOC Medical

Director between June and November 2016; and Defendant Meeks, the current IDOC

Medical Director (‘the “Medical Director Defendants”); (iv) Defendant Spiller, the

                                         Page 2 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 3 of 51 Page ID #6776




warden of Pinckneyville prior to July 2015; and Defendant Lashbrook, the warden of

Pinckneyville after July 2015 (the “Warden Defendants”); (v) Defendant Jeffreys,1 the

current director of IDOC; and Defendant John Baldwin, the former director of IDOC at

the time of the events underlying Plaintiff’s complaint (the “IDOC Director Defendants”);

(vi) Defendant Brown, the Health Care Unit Administrator at all times relevant to the

complaint; and (vii) Defendant Blades, a lieutenant at Pinckneyville at all times relevant

to the complaint. Id. at p. 2-4.

        Four counts in Plaintiff’s amended complaint survived summary judgment. See

(Doc. 127). In Count I, Plaintiff alleges that the Wexford Defendants, the Warden

Defendants, and Defendants Brown and Blades were deliberately indifferent to Plaintiff’s

serious medical needs in violation of the Eighth Amendment. Id. at p. 3. Plaintiff asserts

that the Wexford Defendants, Warden Defendants, and Defendant Brown failed to

provide him with continuous and timely access to his required medications. Id. Plaintiff

additionally claims that Defendant Shah, the Warden Defendants, and Defendant Brown

were deliberately indifferent in violation of the Eighth Amendment by failing to provide

Plaintiff with a low-cholesterol, renal diet. Id. Furthermore, Plaintiff argues that

Defendant Shah, Defendant Spiller, and Defendant Brown demonstrated deliberate

indifference by failing to (i) monitor and control his medical issues; or (ii) coordinate with




1         Plaintiff’s amended complaint names former IDOC director John Baldwin as a defendant in his
official and individual capacity. (Doc. 73, p. 3). However, Defendant Jeffreys is the current acting director
of the IDOC. Pursuant to Federal Rule of Civil Procedure 25, a suit does not abate when a party in an official
capacity ceases to hold office while the action is pending, but the officer’s successor is automatically
substituted as a party. See FED. R. CIV. PROC. 25(d). Accordingly, the Court substitutes Defendant Jeffreys
for Defendant Baldwin as it pertains to the claims against Defendant Baldwin in his official capacity only.

                                                Page 3 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 4 of 51 Page ID #6777




outside physicians to provide care for his medical issues. Id. He also states that Defendant

Shah, the Warden Defendants, and Defendant Brown failed to communicate and

coordinate with the NRC during his transfers to ensure he received his medications. Id.

Finally, Plaintiff alleges that Defendants Shah, Lashbrook, and Blades failed to provide

him access to the physically challenged gym. Id.

       In Count II, Plaintiff claims that Defendant Wexford, the IDOC Director

Defendants, and the Medical Director Defendants violated his Eighth Amendment rights

because they had notice and knowledge of failures in the medical system for prisoners

transferred to the NRC but failed to take reasonable measures to protect him from harm.

(Doc. 127, p. 4). Instead, the defendants continued to allow certain policies and practices

to continue. Id. These practices and polices included failing to ensure that prisoners have

continuous and timely access to required medication and failing to ensure that prisoners

transferred between Pinckneyville and the NRC were provided uninterrupted medical

care. Id.

       Finally, Counts III and IV, respectively, allege that the IDOC Director Defendants,

in their official capacities, and Defendants Blades and Lashbrook failed to provide

Plaintiff with reasonable accommodations in violation of the Americans with Disabilities

Act, 24 U.S.C. § 12101, et seq, and the Rehabilitation Act, 29 U.S.C. § 794. (Doc. 127).

Plaintiff asserts that these Defendants denied him access to the physically challenged

gym at Pinckneyville. Id.

       Now before the Court is the motion for summary judgment by the IDOC Director

Defendants, Medical Director Defendants, Warden Defendants, and Defendants Blades

                                        Page 4 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 5 of 51 Page ID #6778




and Brown (Doc. 197), as well as the motion for summary judgment by the Wexford

Defendants. (Doc. 192). For the reasons outlined below, the motion for summary

judgment is GRANTED in part and DENIED in part.

                                     FACTUAL ANALYSIS

       Several years prior to Plaintiff’s incarceration, he received a heart transplant. (Doc.

193, p. 3). In order to ensure that his body does not reject his new heart, Plaintiff is

required to take two anti-rejection medications, Prograf and CellCept, twice daily. (Doc.

213, p. 14.). Plaintiff also suffers from a variety of other interrelated diseases, including

hyperkalemia, chronic kidney disease, COPD, constipation, type II diabetes,

hypertension, hyperlipidemia, renal osteodystrophy, and gout. Id. at p. 13.

       Beginning in January 2014, Plaintiff was housed in the NRC. (Doc. 213, p. 18).

Plaintiff was then housed at Pinckneyville between February 14, 2014 and September 8,

2016. (Doc. 198, p. 3). Plaintiff claims that, for the first five days in which he was housed

in the NRC, he did not receive his required doses of Prograf. (Doc. 213, p. 18). When

Plaintiff was transferred to Pinckneyville, he again missed doses of both medications as

his transfer paperwork from the NRC had crossed off Prograf and did not list CellCept,

which suggested he did not receive those medications. Id. at p. 18-19. Plaintiff’s medical

administration records, in which administrators were to circle when they provided

Plaintiff with his medications, also included missing dates in February 2014 indicating

that Plaintiff did not receive his medications during some dates that month. Id. at p. 19.

Plaintiff also states that he did not receive CellCept for at least six days in March 2014. Id.




                                          Page 5 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 6 of 51 Page ID #6779




        In March 2014, after missing his doses of CellCept, Plaintiff filed an emergency

grievance requesting examination by an outside cardiologist and stating that he did not

receive his anti-rejection medication. (Doc. 213, p. 19). Defendant Spiller reviewed

Plaintiff’s grievance and deemed it a non-emergency because the period in which Plaintiff

claimed he had not received his medication had already ended. Id. He then took no

further action to investigate Plaintiff’s claims. Id. at p. 20.

        Between April 2014 and March 2015, Plaintiff was again transferred between the

NRC and Pinckneyville on a court writ for a court appearance in a separate criminal

matter. (Doc. 213, p. 20). However, the NRC was limited in its ability to care for inmates

transferred on writ. Id. Inmates on writ were classified as belonging to another institution,

and the NRC would not oversee or take over the management of any inmate on a writ.

Id. Moreover, Pinckneyville would only send a one-page, handwritten “health transfer

summary” with an inmate rather than sending the inmate’s medical chart. Id. This policy

was maintained for at least twenty-four years. Id. While housed at the NRC, Plaintiff

again missed doses of his medications; Plaintiff again submitted grievances to that effect.

Id. at p. 21.

        During one period of transfer between the NRC and Pinckneyville in August 2014,

Pinckneyville officials confiscated Plaintiff’s medications in order to inventory them.

(Doc. 213, p. 21). Plaintiff was not given his medications for two days following the

confiscation. Id. When officials did return his medications, they did not provide refills. Id.

During this time, Plaintiff sent Defendant Shah three medical slips requesting that his



                                           Page 6 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 7 of 51 Page ID #6780




medication be refilled. Id. Plaintiff again missed doses of his medication in September

2014.

        When Plaintiff was transferred back to the NRC in October 2014, Plaintiff was sent

without his medications. (Doc. 213, p. 22). Prior to Plaintiff’s transfer, Defendant Shah

noted: “Medication issue. Going out in a.m. missing a.m. medication.” Id. Though

Plaintiff received some of his medications three weeks later, officials still failed to bring

three of Plaintiff’s medications. Id. at p. 23. Plaintiff continued to submit grievances

regarding his missing medications. Id.

        Plaintiff again stayed at the NRC in March 2015; however, during his transfer,

Pinckneyville again failed to send Plaintiff with his medications. (Doc. 213, p. 24). Though

Plaintiff filed an emergency grievance, Defendant Spiller denied this grievance as a non-

emergency. Id. at p. 25. During his deposition, Defendant Spiller admitted that he based

this designation on his own opinion and did not investigate this matter by talking to

Plaintiff’s doctors, reviewing Plaintiff’s medical chart, or looking at any of Plaintiff’s prior

grievances. Id. Plaintiff also “took every opportunity” to talk to Defendant Shah about his

missing medications during this time, including by speaking to him personally when he

saw Defendant Shah on walks. Id.

        Defendant Scott replaced Defendant Shah as Plaintiff’s treatment provider in

January 2016. (Doc. 213, p. 26). When Plaintiff saw Defendant Scott, Plaintiff told him

about his missed medications. Id. Defendant Scott promised that Plaintiff would not miss

any more medications. Id. However, Plaintiff again missed doses of his medications in

January, February, May, and June 2016. Id.

                                          Page 7 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 8 of 51 Page ID #6781




       Plaintiff also claims that Defendant Shah failed to treat his hypertension

appropriately. (Doc. 213, p. 28). During his incarceration, Plaintiff’s blood pressure

regularly measured in the 130s/80s. Id. Plaintiff’s outside doctors recommended he be

placed on Hydralazine, a blood pressure medication, twice daily. Id. at p. 54. Defendant

Shah also ordered Plaintiff to take Hydralazine, as well as to continue with his current

medications. Id. at p. 28. However, in April 2015, Plaintiff was only given enough

Hydralazine to take the required dose once daily. Id. at p. 54. Plaintiff grieved this

problem in May, and the problem was resolved in June 2015. Id.

       According to Plaintiff, Defendant Shah also failed to treat his hyperkalemia by

prescribing him a low-potassium diet. (Doc. 213, p. 28). Shortly after Plaintiff began his

incarceration in February 2014, he was hospitalized with dangerously high levels of

potassium in his blood. Id. When Plaintiff was released from the hospital, his discharge

instructions explicitly required he be placed on a low-potassium diet. Id. at p. 29.

Furthermore, Wexford’s renal teleclinic nephrologist also recommended that Plaintiff be

placed on a low-potassium diet in October 2014. Id. at p. 30. However, Defendant Shah

insisted that Plaintiff instead be placed on a regular diet throughout his incarceration. Id.

       Plaintiff claims that, in addition to writing grievances, he personally discussed his

treatment and medication issues with Defendants Spiller and Lashbrook. (Doc. 213, p.

32). Defendant Brown also reviewed each of Plaintiff’s grievances and provided

responses from the health care unit. Id.




                                           Page 8 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 9 of 51 Page ID #6782




                                     LEGAL STANDARDS

       Summary judgment is proper when the pleadings and affidavits “show that there

is no genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law.” FED. R. CIV. PROC. 56(c); Oates v. Discovery Zone, 116 F.3d

1161, 1165 (7th Cir. 1997)(citing Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)). The

movant bears the burden of establishing the absence of a genuine issue as to any material

fact and entitlement to judgment as a matter of law. See Santaella v. Metro. Life Ins. Co., 123

F.3d 456, 461 (7th Cir. 1997)(citing Celotex, 477 U.S. at 323). This Court must consider the

entire record, drawing reasonable inferences and resolving factual disputes in favor of

the non-movant. See Regensburger v. China Adoption Consultants, Ltd., 138 F.3d 1201, 1205

(7th Cir. 1998)(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)). See also Smith

v. Hope School, 560 F.3d 694, 699 (7th Cir. 2009)(stating that “we are not required to draw

every conceivable inference from the record . . . we draw only reasonable inferences”)

(internal citations omitted). Summary judgment is also appropriate if a plaintiff cannot

make a showing of an essential element of his claim. See Celotex, 477 U.S. at 322. While

the Court may not “weigh evidence or engage in fact-finding[,]” it must determine if a

genuine issue remains for trial. Lewis v. City of Chicago, 496 F.3d 645, 651 (7th Cir. 2007).

       In response to a motion for summary judgment, the non-movant may not simply

rest on the allegations in his pleadings; rather, he must show through specific evidence

that an issue of fact remains on matters for which he bears the burden of proof at trial.

See Walker v. Shansky, 28 F.3d 666, 670–671 (7th Cir. 1994), aff'd, 51 F.3d 276 (citing Celotex,

477 U.S. at 324). No issue remains for trial “unless there is sufficient evidence favoring

                                           Page 9 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 10 of 51 Page ID #6783




 the non-moving party for a jury to return a verdict for that party . . . if the evidence is

 merely colorable, or is not sufficiently probative, summary judgment may be granted.”

 Anderson, 477 U.S. at 249–250 (citations omitted). Accord Starzenski v. City of Elkhart, 87

 F.3d 872, 880 (7th Cir. 1996); Tolle v. Carroll Touch, Inc., 23 F.3d 174, 178 (7th Cir. 1994). In

 other words, “inferences relying on mere speculation or conjecture will not suffice.” Trade

 Fin. Partners, LLC v. AAR Corp., 573 F.3d 401, 407 (7th Cir. 2009) (internal citation omitted).

 See also Anderson, 477 U.S. at 252 (finding that “[t]he mere existence of a scintilla of

 evidence in support of the [non-movant's] position will be insufficient; there must be

 evidence on which the jury could reasonably find for the [non-movant]”). Instead, the

 non-moving party must present “definite, competent evidence to rebut the [summary

 judgment] motion.” EEOC v. Sears, Roebuck & Co., 233 F.3d 432, 437 (7th Cir. 2000)

 (internal citation omitted).

                                            ANALYSIS

        Plaintiff has voluntarily dropped his claims against Defendant Blades. (Doc. 213,

 p. 94). Accordingly, the Court grants the motion for summary judgment in favor of

 Defendant Blades in Counts I, III and IV. Plaintiff has additionally dropped Counts III

 and IV of his complaint. Id. The Court therefore grants summary judgment on Counts III

 and IV. The counts remaining before the Court are therefore only Counts I and II. The

 Warden Defendants, IDOC Director Defendants, Medical Director Defendants, and

 Defendant Brown also assert that they are immune from liability under the Eleventh

 Amendment and the doctrine of qualified immunity. (Doc. 198, p. 32-36).




                                           Page 10 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 11 of 51 Page ID #6784




    I.      Whether the IDOC Director Defendants, Medical Director Defendants,
            Warden Defendants, and Defendant Brown, in their Official Capacities, are
            Entitled to Summary Judgment on Claims for Money Damages

         The Supreme Court has consistently held that under the Eleventh Amendment to

 the United States Constitution, “an unconsenting state is immune from suits brought in

 federal courts by her own citizens as well as by citizens of another State.” Edelman v.

 Jordan, 415 U.S. 651, 662-663 (1974), overruled on other grounds by Lapides v. Board of

 Regents of the University System of Georgia, 535 U.S. 613 (2002)(citing cases). However, in

 some cases, a state may waive the Eleventh Amendment’s protections from suit, or

 Congress may exercise its powers under the Fourteenth Amendment to abrogate the

 states’ immunity under the amendment. See MSA Realty Corp. v. Illinois, 990 F.2d 288, 291

 (7th Cir. 1993). Eleventh Amendment immunity applies to all suits, regardless of the type

 of redress sought. See Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89, 100 (1984).

 Nevertheless, the Supreme Court identified limited circumstances in which suits against

 state officials could proceed in Ex Parte Young, 209 U.S. 123 (1908).

         Under the Young doctrine, a plaintiff may sue a state officer in their official

 capacity for injunctive relief because when an official violates federal law, that official

 acts outside the scope of their authority and is no longer entitled to immunity. See

 Ameritech Corp. v. McCann, 297 F.3d 582, 586 (7th Cir. 2002)(citing Dean Foods Co. v. Brancel,

 187 F.3d 609, 613 (7th Cir. 1999)). This “legal fiction” therefore allows federal courts to

 vindicate federal rights while holding state officials accountable for unlawful actions. Id.

 (citing MCI Telecomm. Corp. v. Illinois Bell Tel. Co., 222 F.3d 323, 345 (7th Cir.2000)).

 Therefore, under the Young doctrine, state officials may be sued in their official capacities

                                          Page 11 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 12 of 51 Page ID #6785




 for injunctive relief but may not be sued for money damages. See MSA Realty Corp., 990

 F.2d at 291.

        Although the Eleventh Amendment protects state officials from suit for money

 damages in their official capacity, it does not protect those official from suit in their

 individual capacity. Suits against state officials in their individual capacity “do not seek

 to conform the State’s conduct to federal law;” instead, such suits seek recovery from a

 defendant personally. Ameritech Corp, 297 F.3d at 586 (citing Alden v. Maine, 527 U.S. 706,

 757 (1999); Kentucky v. Graham, 473 U.S. 159, 167-168 (1985); Luder v. Endicott, 253 F.3d

 1020, 1022-1023 (7th Cir. 2001)). Accordingly, suits against state officials in their

 individual capacities do not invoke the Eleventh Amendment’s protections. See id.

 Because IDOC officials are considered an “arm of the State” when sued in their official

 capacities for money damages, such officials are entitled to raise the affirmative defense

 of immunity from suit under the Eleventh Amendment. See Billman v. Indiana Dept. of

 Corr., 56 F.3d 785, 788 (7th Cir. 1995). Cf. Will v. Michigan Dept. of State Police, 491 U.S. 58,

 71 n.10 (1989)(citing Graham, 473 U.S. at 167 n.4)(holding that suits against state officials

 in their official capacity for injunctive relief are not treated as actions against the State).

        Plaintiff brings suit against the IDOC Director Defendants, Medical Director

 Defendants, Warden Defendants, and Defendant Brown in both their personal and

 official capacities. See (Doc. 73). Plaintiff also requests compensatory and punitive

 damages from all defendants, as well as injunctive relief. Id. at p. 23. Defendants argue

 that the IDOC Director Defendants, Medical Director Defendants, Warden Defendants

 and Defendant Brown are entitled to summary judgment because they are protected from

                                           Page 12 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 13 of 51 Page ID #6786




 suit in their official capacity.2 (Doc. 198, p. 33-36). Plaintiff does not respond to this

 argument, and the Court considers it conceded. Accordingly, the Court grants summary

 judgment in favor of the defendants on Plaintiff’s request for compensatory and punitive

 damages against the defendants in their official capacities.

     II.      Whether the Warden Defendants, Defendant Brown, or the Wexford
              Defendants Were Deliberately Indifferent to Plaintiff’s Serious Medical
              Needs

           A prisoner seeking to establish that the care he received in prison was so

 insufficient as to violate his Eighth Amendment rights must prove that: (1) he had an

 objectively serious medical need, and (2) the defendant prison official was deliberately

 indifferent to that need. See Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011). See also

 Greeno v. Daley, 414 F.3d 645, 652-653 (7th Cir. 2005); Langston v. Peters, 100 F.3d 1235, 1240

 (7th Cir. 1996); Thomas v. Walton, 461 F. Supp. 2d 786, 793 (S.D. Ill. 2006). A medical

 condition is objectively serious if a physician has determined that treatment is mandated,

 or if it is “so obvious that even a lay person would easily recognize the necessity for a

 doctor's attention.” Johnson v. Snyder, 444 F.3d 579, 584-585 (7th Cir. 2006)(citing Gutierrez

 v. Peters, 111 F.3d 1364, 1373 (7th Cir. 1997)), overruled on other grounds in Hill v.

 Tangherlini, 724 F.3d 965, 968 n.1 (7th Cir. 2013).

           In order to be deliberately indifferent to an objectively serious medical need, a

 defendant must know of and disregard an excessive risk to the plaintiff’s health. See



 2      The IDOC Director Defendants, Warden Defendants and Medical Director Defendants apply this
 argument to “Defendants” broadly. See (Doc. 198, p. 33-36). However, because Plaintiff is only suing the
 IDOC Director Defendants, Medical Director Defendants and Defendant Brown in their official capacity,
 the Court only applies this argument to those defendants. See (Doc. 73).

                                              Page 13 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 14 of 51 Page ID #6787




 Greeno, 414 F.3d at 653. This requires that the prison official “be aware of facts from which

 the inference could be drawn that a substantial risk of serious harm exists[;]” that official

 must then also draw that inference. Farmer v. Brennan, 511 U.S. 825, 837-838 (1994).

 Deliberate indifference is more than negligence; instead, the proper standard

 “approaches intentional wrongdoing.” Johnson, 444 F.3d at 585. See also Rosario v. Brown,

 670 F.3d 816, 821-822 (7th Cir. 2012)(requiring a plaintiff show that defendants had near

 “total unconcern” for the plaintiff’s welfare). At a minimum, this standard implies “actual

 knowledge” of impending harm, “so that a conscious, culpable refusal to prevent harm

 can be inferred from the defendant’s failure to prevent it.” Thomas, 461 F. Supp. 2d at 793

 (citing Duckworth v. Franzen, 780 F.2d 645, 653 (7th Cir. 1985), abrogated on other grounds

 by Haley v. Gross, 86 F.3d 630, 645 n.34 (7th Cir. 1996)). Accordingly, the failure to alleviate

 a risk officials should have perceived, but did not, is not a violation of the Eighth

 Amendment. See Farmer, 511 U.S. at 826.

         a. Whether the Warden Defendants or Defendant Brown had actual
            knowledge of a serious risk to Plaintiff’s health

        In their motion for summary judgment, the Warden Defendants and Defendant

 Brown argue that they cannot be liable for Plaintiff’s claims of deliberate indifference in

 Count I because they were not personally responsible for the deprivation of Plaintiff’s

 constitutional rights. (Doc. 198, p. 15). Specifically, Defendants argue that they deferred

 to the expertise of medical personnel (Id. at p. 25) and lacked actual knowledge of a

 serious risk to Plaintiff’s health. Id. at p. 22-23. The Warden Defendants emphasize that

 they did not personally read Plaintiff’s grievances and so did not have actual knowledge


                                           Page 14 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 15 of 51 Page ID #6788




 of the complaints listed in those grievances. Id. at p. 15-16. While Defendant Brown

 admits that she did review Plaintiff’s grievances, she claims that she deferred to the

 expertise of medical professionals in denying those grievances and took action to assist

 Plaintiff after reading the grievances. Id. at p. 17, 29.

        When a prisoner is under a medical expert’s care, non-medical prison officials are

 “generally justified” in presuming that the prisoner is receiving adequate medical

 treatment. Arnett, 658 F.3d at 755 (quoting Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004)).

 If an official believes that a prisoner is receiving medical care, that official is not obligated

 to take further action, even if they are aware of the prisoner’s serious medical condition.

 See Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir. 2009). Requiring otherwise would

 undermine the general principle that prison officials are “responsible for their own

 misdeeds,” but not responsible for the misdeeds of another. Id. This standard and its

 underlying rationale also applies between supervisors and their subordinates; an inmate

 may not demonstrate a non-medical official’s deliberate indifference by showing mere

 negligence in that official’s failure to detect and prevent a subordinate’s misconduct. See

 Vance v. Peters, 97 F.3d 987, 993 (7th Cir. 1996).

        However, if officials have actual knowledge of a subordinate’s or doctor’s

 mistreatment of an inmate and still decline to act, that official may be deliberately

 indifferent to the inmate’s serious medical needs. See Diggs v. Ghosh, 850 F.3d 905, 911

 (7th Cir. 2017); Johnson v. Doughty, 433 F.3d 1001, 1012 (7th Cir. 2006); Greeno, 414 F.3d at

 655–656. In order to provide officials with actual knowledge, a prisoner must

 communicate an underlying issue to the officials sufficiently to alert them to an excessive

                                           Page 15 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 16 of 51 Page ID #6789




 risk to the prisoner’s health. See Vance, 97 F.3d at 993 (quoting Farmer, 511 U.S. at 837).

 Once an official is alerted to such a risk, the refusal to exercise the authority of the

 official’s office may reflect deliberate disregard to the inmate’s serious medical needs. See

 Arnett, 658 F.3d at 756.

        The test for determining whether a defendant had such knowledge has two

 prongs: first, the defendant must be aware of the facts from which an inference could be

 drawn that a substantial risk of harm exists; second, the defendant must also draw this

 inference. See Gevas v. McLaughlin, 798 F.3d 475, 480 (7th Cir. 2015)(citing Farmer, 511 U.S.

 at 837). Although constructive knowledge is insufficient for meeting this burden, a

 plaintiff may prove a defendant’s knowledge circumstantially. See LaBrec v. Walker, 948

 F.3d 836, 841 (7th Cir. 2020). Sufficient circumstantial evidence of actual knowledge

 includes the very fact that a risk of harm was obvious. See Farmer, 511 U.S. at 832. Other

 examples of sufficient circumstantial evidence include showing, e.g., that a defendant was

 so familiar with a plaintiff’s (insufficient) treatment that he could thoroughly summarize

 the treatment for non-medical prison officials; that a defendant’s approval was required

 before a plaintiff could receive treatments; or that a defendant explicitly acknowledged

 that other physicians requested a particular treatment for the plaintiff. See Hayes v. Snyder,

 546 F.3d 516, 524 (7th Cir. 2008). However, the mere fact that the harm a plaintiff alleges

 was obvious and did, in fact, occur, does not inherently show that the defendant had

 actual knowledge of the harm. Hindsight is not the measure of a defendant’s conduct in

 a claim for deliberate indifference. See Collignon v. Milwaukee County, 163 F.3d 982, 989

 (7th Cir. 1998). See also Minix v. Canarecci, 597 F.3d 824, 833 (7th Cir. 2010)(noting that

                                          Page 16 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 17 of 51 Page ID #6790




 although, in hindsight, a defendant physician’s decision to release a plaintiff from

 medical observation “might have been a mistake[,]” the plaintiff’s evidence nevertheless

 failed to show that the defendant was deliberately indifferent).

        Grievances and other correspondences with prison officials only serve as evidence

 of those officials’ actual knowledge when the content and manner of the communications

 give the officials sufficient notice to alert them to an excessive risk to an inmate’s health

 or safety. See Vance, 97 F.3d at 993 (citing Farmer, 511 U.S. at 837). Those who review

 grievances may be liable for constitutional deprivations for which they bear no personal

 responsibility when the grievances provide the required notice and the reviewing

 officials nevertheless fail to exercise their authority to intervene on an inmate’s behalf and

 rectify the situation. See Perez v. Fengolio, 792 F.3d 768, 782 (7th Cir. 2015). Even if the

 plaintiff lacks evidence that a reviewing official read or received the grievances at issue,

 the Court may infer a reviewing official’s actual knowledge of the situation outlined in a

 grievance based on the number of grievances filed and the official’s systematic ignoring

 of requests for redress. See Gentry v. Duckworth, 65 F.3d 555, 561 (7th Cir. 1995).

        Defendants point out that the Warden Defendants and Defendant Brown were

 each involved in Plaintiff’s medical care only in their supervisory capacity. (Doc. 198, p.

 15-16). Neither of the Warden Defendants reviewed Plaintiff’s grievances. Id. at p. 20.

 Furthermore, when the Warden Defendants or their signatories denied Plaintiff’s

 grievances, they did so out of deference to the medical officials responsible for treating

 him. Id. at p. 26-27. Therefore, according to the Warden Defendants, neither defendant

 had actual knowledge of a risk to Plaintiff’s health, and, if they did have such knowledge,

                                          Page 17 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 18 of 51 Page ID #6791




 they did not ignore that risk, but instead deferred to the expertise of medical

 professionals.

        In response, Plaintiff claims that the Warden Defendants cannot escape liability by

 passing along the responsibility to review grievances to subordinate officials. (Doc. 213,

 p. 71). Plaintiff also contends that he spoke directly with Defendants Spiller and

 Lashbrook regarding the allegations in his grievances, giving the two defendants actual

 knowledge of the risk of harm to Plaintiff’s health even if they never personally read his

 grievances. Id. Neither Defendant Lashbrook nor Defendant Spiller took action to

 investigate or intervene on Plaintiff’s behalf after communicating with Plaintiff; in fact,

 according to Plaintiff, Defendant Spiller routinely refused to read inmates’ grievances,

 believed grievances were merely a piece of paper “[y]ou can write anything on,” and

 regularly denied them without further investigation. Id. (citing to Defendant Spiller’s

 Deposition, Doc. 213, Exh. J, at 124:12-13, 139:9-23).

        Though wardens may delegate the responsibility to review grievances to

 subordinates, if a warden “simply has a policy of not reading complaints from prisoners,

 it could be considered intentional ignorance, which can carry the same consequences as

 actual knowledge.” See Birch v. Jones, No. 02 CV 2094, 2004 WL 2125416, at *7 (N.D. Ill.

 Sept. 22, 2004)(citing Powell v. Godinez, No. 93 C 3469, 1997 WL 603927, at *5 (N.D. Ill. Sept.

 24, 1997)). By delegating the responsibility to review grievances, a warden may effectively

 consent to and approve of how those grievances are handled. Id. For example, in Birch,

 the plaintiff filed a grievance complaining that, although he is white, he was regularly

 celled with inmates of other races. Id. at *3. The plaintiff’s grievance counselor denied his

                                          Page 18 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 19 of 51 Page ID #6792




 grievance; however, shortly thereafter, the plaintiff’s cellmate physically attacked him.

 Id. The Court noted that the plaintiff’s grievance was insufficient in manner and content

 to alert officials to a risk to the plaintiff’s safety. Id. at *5. However, in dicta, the Court

 rejected the assertion that delegating the authority to read those grievances permitted the

 warden to escape liability. Id. at *7. The warden defendant therefore escaped liability not

 because he did not have actual knowledge of the events at issue in the plaintiff’s

 grievance, but because the grievances themselves were insufficient to put the defendant

 on notice of a risk to the plaintiff’s health. Id. Cf. Drapes v. Hardy, 14 C 9850, 2019 WL

 1425733, at *6 (N.D. Ill. Mar. 29, 2019)(holding that the defendant warden had actual

 knowledge of a serious risk to the plaintiff’s health despite delegating the responsibility

 to review grievances to subordinates because the warden told the plaintiff that if he wrote

 the warden a letter, the warden would make sure the plaintiff was taken to the health

 care unit).

        The Warden Defendants’ contention that they deferred to the expertise of medical

 professionals when denying Plaintiff’s grievance does not hold up when examined in the

 context of Defendant Spiller’s framing of inmate grievances. If Defendant Spiller or his

 signatory regularly denied grievances as mere opinions, it is unlikely that he read the

 grievances thoroughly enough to know whether Plaintiff was being treated or mistreated

 by a medical professional. Instead, Defendant Spiller’s comments suggest an intentional

 policy of ignorance to inmate’s grievances. From this intentional ignorance, the Court

 may construe actual knowledge of the risk to Plaintiff’s health from Plaintiff’s lack of

 medical care, access to medicine, and specialized diet. Therefore, because he took no

                                          Page 19 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 20 of 51 Page ID #6793




 action to investigate or intervene on Plaintiff’s behalf, a reasonable jury could conclude

 that Defendant Spiller exhibited deliberate indifference to Plaintiff’s serious medical

 needs.

          Similarly, Defendant Lashbrook cannot avoid liability by arguing that she relied

 on others’ medical expertise and lacked actual knowledge of Plaintiff’s serious medical

 needs. Plaintiff provides detailed accounts of his conversations with Defendant

 Lashbrook, in which, Plaintiff claims, Defendant Lashbrook told him to “just have

 patience” and that she was “working on” his situation. (Doc. 213, p. 67). As in Drapes,

 Defendant Lashbrook’s personal statement that she would work to remedy Plaintiff’s

 situation demonstrates actual knowledge of Plaintiff’s serious medical needs; the

 resulting failure to then investigate Plaintiff’s claims establishes deliberate indifference

 to those needs.

          Defendants make a similar argument in support of summary judgment on behalf

 of Defendant Brown. Although Defendant Brown did review Plaintiff’s grievances,

 Defendants claim that she examined Plaintiff’s medical chart and noted the medications

 and treatment Plaintiff was receiving in order to ensure Plaintiff had access to medical

 care. (Doc. 213, p. 17). After determining that Plaintiff’s complaints were being addressed

 and noting that Plaintiff’s medical forms indicated he was receiving medication on days

 he claims he did not, Defendant Brown sent Plaintiff a reminder indicating how to refill

 his medications. Id. at p. 29. Therefore, Defendant Brown deferred to the medical experts

 who prepared Plaintiff’s medical chart and forms and fulfilled her obligation to intervene

 on Plaintiff’s behalf by reminding him how to refill his prescriptions.

                                         Page 20 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 21 of 51 Page ID #6794




        Plaintiff objects to Defendant Brown’s characterization of her involvement in

 Plaintiff’s medical care. (Doc. 213, p. 72). Plaintiff points out that both he and his wife

 talked to Defendant Brown directly about his lack of medical care and his missing

 medication doses. Id. at p. 73-75. However, Defendant Brown responded only partially to

 Plaintiff’s grievances and ignored his claims that he was not receiving medications and

 that he required a specialized diet. Id. Though Defendant Brown sent Plaintiff a

 memorandum outlining how to refill his prescriptions, Plaintiff asserted in his grievances

 that he was not receiving his medications despite properly requesting refills. Id. at p. 75

 (emphasis added).

        Reviewing officials are entitled to rely on medical staff’s judgment regarding

 proper treatment of an inmate, but they are not entitled to ignore an inmate’s claims

 regarding obvious lapses in the execution of that judgment. See Flournoy v. Ghosh, 881 F.

 Supp. 2d 980, 991 (N.D. Ill. 2012). For instance, in Flournoy, the plaintiff filed numerous

 grievances noting that medical personnel were not refilling his prescriptions. Id. The

 response to each of these grievances noted that the issue was “resolved[;]” however, no

 explanation was ever given for the delays. Id. The Court stated that the obvious

 contention that prescriptions should be refilled required no medical judgment. Id.

 Furthermore, the Court found that the unresponsive nature of the grievances could alert

 prison officials to a serious risk to inmate health. Id. (citing to Martinez v. Garcia, No. 08 C

 2601, 2012 WL 266352, at *5 (N.D. Ill. Jan. 30, 2012)). In fact, “even someone with no

 medical training could have concluded[,]” based on the grievance responses, “that



                                           Page 21 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 22 of 51 Page ID #6795




 something might be seriously wrong with the way that prescription medications were

 being provided[.]” Id.

        Defendant Brown’s replies to Plaintiff’s grievances were clearly non-responsive.

 Though Plaintiff complained that personnel were delaying refills of his medications

 despite his proper requests, Defendant Brown merely reminded Plaintiff how to request

 a refill. Although Plaintiff grieved that officials were not properly treating his medical

 conditions, Defendant Brown merely noted the medications and treatments Plaintiff was

 receiving as listed in his chart. Finally, Defendant Brown took no action to investigate

 whether Plaintiff’s claims that he was denied a proper diet were indicative of medical

 officials’ mistreatment of Plaintiff. Plaintiff’s grievances afforded Defendant Brown with

 sufficient notice that medical officials may have been mistreating him. Accordingly, a

 reasonable jury could find that Defendant Brown demonstrated deliberate indifference

 by failing to exercise her power in order to investigate or intervene on Plaintiff’s behalf.

 Therefore, summary judgment is denied on Count I as to the Warden Defendants and

 Defendant Brown.

         b. Whether the Wexford Defendants were Deliberately Indifferent to
            Plaintiff’s Serious Medical Needs

        The Wexford Defendants approach each claim in Count I of Plaintiff’s complaint

 separately. First, the Wexford Defendants assert that neither Defendant Shah nor

 Defendant Scott had actual knowledge that Plaintiff was not receiving his medications

 from NRC staff. (Doc. 193, p. 4, 24). Furthermore, the Wexford Defendants claim that they

 did not act with deliberate indifference to Plaintiff’s serious medical needs because the


                                         Page 22 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 23 of 51 Page ID #6796




 defendants provided Plaintiff with valid prescriptions and treated Plaintiff’s various

 medical conditions. Id. at p. 5-17; 24-26.

         Second, Defendant Shah posits that he appropriately treated and controlled

 Plaintiff’s various medications given that Plaintiff’s blood work during his incarceration

 remained consistent with the conditions he had prior to his incarceration. See, e.g., (Doc.

 193 at p. 13-17 (discussing Plaintiff’s hypertension); 31-34 (describing Plaintiff’s

 hyperkalemia)). When Plaintiff’s medical levels worsened, Defendant Shah argues that

 Plaintiff merely experienced the natural progression of his conditions. See, e.g., (Id. at p.

 22 )(considering Plaintiff’s chronic kidney disease)).

         Third, according to Defendant Shah, Plaintiff received a diet appropriate for his

 medical needs; therefore, Defendant Shah was not deliberately indifferent to a serious

 risk to Plaintiff’s health. (Doc. 193, p. 35). Many inmates decline specialized diets because

 they do not intend to follow the restrictive guidelines. Id. Pointing to Plaintiff’s pre-

 incarceration complaints about hospital foods and his tendency to buy food from the

 commissary during his incarceration, Defendant Shah argues that circumstantial

 evidence shows that Plaintiff would not have followed the diet he requested even if

 Defendant Shah had ordered it. Id. at p. 35-36.3




 3        Defendant Scott also argues that he provided Plaintiff with appropriate treatment for his gout (Doc.
 193, p. 26-29) and hyperkalemia (Id. at p. 38-39); he also claims that he did not have actual knowledge of
 Plaintiff’s concerns regarding a specialized diet. Id. at p. 39-40. However, the Court dismissed Defendant
 Scott from all claims in Count I of Plaintiff’s complaint, except for those claims regarding continuous and
 timely access to Plaintiff’s required medications. (Doc. 127, p. 20). The Court therefore declines to consider
 arguments regarding Defendant Scott’s involvement in these claims.

                                                 Page 23 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 24 of 51 Page ID #6797




        Lastly, and in the alternative, the Wexford Defendants claim that prisoner-

 plaintiffs cannot succeed on Eighth Amendment claims unless those plaintiffs show

 physical harm. See, e.g., (Doc. 193, p. 11)(outlining the physical harm standard and

 applying it to Plaintiff’s claim regarding access to medications); 17 (applying the same

 argument to Plaintiff’s claim regarding his medical treatment)). Because Plaintiff’s blood

 work showed levels similar to his pre-incarceration levels, and because outside specialists

 agree that Plaintiff did not suffer acute rejection during his incarceration, the Wexford

 Defendants assert that Plaintiff suffered, at most, emotional and mental harm. Id. at p. 12.

 Similarly, the Wexford Defendants note that Plaintiff cannot point to any physical harm

 resulting from his non-specialized diet. Id. at p. 40-41.

        1. Whether the Wexford Defendants had Actual Knowledge of Plaintiff’s Missed
           Medications

        Defendant Shah argues that he lacked actual knowledge that Plaintiff was not

 continuously receiving his medications while incarcerated at the NRC because

 medication issues for NRC inmates were handled internally by NRC staff. (Doc. 193, p.

 4). NRC staff would directly address an inmate’s concerns, and NRC nurses would alert

 NRC doctors to any issues regarding an inmate’s prescriptions. Id. Furthermore, from the

 moment NRC staff conducted an intake interview with an inmate, NRC staff would

 assume responsibility for that inmate’s medication by taking and administering the

 medicine and writing prescriptions for those which needed to be refilled. Id. Defendant

 Shah would not know of any issue regarding NRC administration of prescriptions until

 an inmate returned to Pinckneyville. Id.


                                          Page 24 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 25 of 51 Page ID #6798




        Defendant Shah’s argument is predicated on the NRC’s responsibility for its

 inmates. Between October 29, 2014 and February 4, 2015, Plaintiff was housed at the NRC

 on a writ. See (Doc. 73). Plaintiff points out that the NRC is “limited” in its ability to

 provide inmates’ with medical care. (Doc. 213, p. 11). Therefore, inmates housed at the

 NRC on writ “belong” to another institution for the purposes of medical care. Id. For

 inmates transferred on writ, Plaintiff alleges that the parent facility, rather than the NRC,

 would remain responsible for the inmate’s medical care. Id. There appears to be a material

 dispute of fact over the role that the NRC plays in the treatment on inmates transferred

 on writ. Therefore, Defendant Shah does not carry his burden of proof in providing

 evidence that Plaintiff’s complaints during these times would not be relayed to him due

 to Plaintiff’s writ status. Cf. Verser v. Smith, Case No. 14 C 1187, 2017 WL 528381, at *9-10

 (N.D. Ill. Feb. 9, 2017)(granting summary judgement in favor of defendants associated

 with the NRC when those defendants showed that they relied on the medical transfer

 summary provided by the parent institution and noting that all writ medical

 documentation is sent to the parent facility per NRC policy). Whether Defendant Shah

 had actual knowledge that Plaintiff was not receiving his medications during this time

 period therefore remains a genuine question of fact.

        Furthermore, Defendant Shah cannot show that he lacked actual knowledge that

 Plaintiff missed doses of his medications, both while housed at the NRC and while

 housed at Pinckneyville. Plaintiff states that he told Defendant Shah about his missed

 medications at “every opportunity,” including in personal discussions and through

 request slips. (Doc. 193, p. 37-38). Plaintiff’s medical administration records, in which

                                         Page 25 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 26 of 51 Page ID #6799




 staff would note whether Plaintiff received his medications, also contained missing dates

 in February 2014. Id. at p. 10. One of the records even contained a handwritten note

 stating, “tell nurse – not getting meds. ‘I’m out.’” Id. Both Plaintiff’s conversations with

 Defendant Shah and his medical administration records would alert Defendant Shah to

 a serious risk to Plaintiff’s health at the NRC; accordingly, a reasonable jury could

 conclude that Defendant Shah exhibited deliberate indifference by failing to exercise his

 power to investigate these claims. See Arnett, 658 F.3d at 756.

         Plaintiff also points out that staff did not administer his anti-rejection medication,

 CellCept, during March 2014 while Plaintiff was housed at Pinckneyville. (Doc. 213, p.

 10). A nurse practitioner’s note on Plaintiff’s medical administration records states that

 as of March 26, 2014, Defendant Shah was “made aware of the situation [two] days ago.”

 (Doc. 215, Exh. 59, p. 5). Though Defendant Shah does not recall this conversation (Id. at

 Exh. 9, 121:1-9), this note establishes a genuine dispute of fact regarding whether

 Defendant Shah had actual knowledge that Plaintiff was not receiving his CellCept while

 housed at Pinckneyville. Because Defendant Shah admits that he took no action to

 remedy the situation after March 24, 2014 (id.),4 a reasonable jury could conclude that

 Defendant Shah was deliberately indifferent to Plaintiff’s serious medical needs.


 4        The Wexford Defendants establish that Plaintiff had valid prescriptions for all of his medications
 during the time period in question. See (Doc. 193, p. 5-11; 24). Defendant Shah and Defendant Scott further
 argue that Plaintiff has failed to show conclusively that he properly requested refills of his medication. Id.
 However, this argument misconstrues Plaintiff’s claims. Count I of Plaintiff’s complaint is predicated on
 the allegation that the Wexford Defendants were responsible for failing to remedy a breakdown in the
 administration of Plaintiff’s medications, as Plaintiff claims he repeatedly and correctly requested refills of
 his prescriptions. (Doc. 213, p. 38). At this stage of the proceedings, Plaintiff does not bear the burden of
 proving that he correctly requested refills of his prescriptions; the Wexford Defendants are instead required
 to show that Plaintiff did not request refills. See Regensburger, 138 F.3d at 1205 (citing Anderson v. Liberty
 Lobby, Inc., 477 U.S. 242, 255 (1986)). Defendants offer no such evidence.

                                                 Page 26 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 27 of 51 Page ID #6800




        Defendant Scott similarly argues that he lacked the actual knowledge necessary to

 be deliberately indifferent to Plaintiff’s claims regarding his missed medications.

 Defendant Scott assumed responsibility for Plaintiff’s care when he took over Defendant

 Shah’s position in January 2016. (Doc. 193, p. 24). By that time, nurse practitioners directly

 administered all of Plaintiff’s medications under direct observation. Id. Therefore,

 members of the nursing staff distributed Plaintiff’s medications; Defendant Scott had no

 involvement in ensuring Plaintiff received his medications. Id. Defendant Scott asserts

 that he cannot be held liable for the actions of his subordinates unless he had actual

 knowledge of those actions. Id. Furthermore, though Plaintiff wrote grievances regarding

 the missed medications, Defendant Scott did not review those grievances; the review of

 such grievances was the responsibility of IDOC officials. Id. at p. 25. Accordingly, because

 there is no evidence that Defendant Scott had such knowledge, he argues summary

 judgment is appropriate. Id.

        Though numerous and descriptive, Plaintiff’s grievances are insufficient to

 establish that Defendant Scott had actual knowledge of Plaintiff’s missed medication.

 (Doc. 213, p. 49-50). There is no evidence that Defendant Scott read those grievances, not

 because Defendant Scott systematically ignored such grievances, but because reading

 them was not his responsibility. Cf. Birch, 2004 WL 2125416, at *7. However, Plaintiff also

 asserts that the first time he met with Defendant Scott, he directly told him about his

 medication issues. (Doc. 213, p. 49). During this conversation, Defendant Scott promised

 that Plaintiff would not have any further issues with his medications. (Doc. 215, Exh. B,

 181:5-9). Plaintiff’s direct conversation with Defendant Scott sufficiently alerted him to

                                          Page 27 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 28 of 51 Page ID #6801




 Plaintiff’s missed medications. Furthermore, Defendant Scott’s personal promise to

 remedy the situation demonstrates that he had actual knowledge of the issue. See Drapes,

 2019 WL 1425733, at *6. Therefore, by failing to exercise the power of his office to ensure

 that his subordinate’s actually provided Plaintiff with his medications, a reasonable jury

 could find that Defendant Scott demonstrated deliberate indifference to Plaintiff’s serious

 medical needs.

         2. Whether Defendant Shah Appropriately Treated Plaintiff’s Hypertension

         Plaintiff asserts that Defendant Shah was deliberately indifferent to Plaintiff’s

 hypertension because he regularly noted that Plaintiff’s blood pressure was elevated, but

 failed to take any action in order to lower Plaintiff’s blood pressure. (Doc. 213, p. 53).5 For

 instance, a “well-controlled” blood pressure level for a patient with diabetes or renal

 disease is less than 130/80, while 150/100 would be considered “high blood pressure.”

 Id. at p. 17, n.3. Plaintiff’s blood pressure, however, regularly measured between 138/90

 and 177/98. Id. Rather than taking action, Plaintiff claims that Defendant Shah merely

 ordered Plaintiff to continue his current medications and to take Hydralazine, a blood

 pressure medication. Id. at p. 53. Furthermore, although Plaintiff’s outside doctors at

 Barnes Jewish Hospital recommended Plaintiff take 50 mg of Hydralazine twice daily,




 5        Plaintiff also claims that he is not abandoning his claim regarding Defendant Scott’s treatment of
 Plaintiff. (Doc. 213, p. 52 n. 12). However, the Court dismissed Defendant Scott from all claims in Count I
 except those relating to Plaintiff’s access to his medications. (Doc. 127, p. 20). The Court therefore refuses
 to consider Plaintiff’s allegations against Defendant Scott on this claim.

                                                 Page 28 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 29 of 51 Page ID #6802




 Plaintiff states that, until June 2015, he only received enough medication to take

 Hydralazine once daily. Id. at p. 54.

         Defendant Shah notes that Plaintiff’s blood pressure levels remained consistent

 between his pre-incarceration and incarceration care. (Doc. 193, p. 14). Specifically,

 Plaintiff’s blood pressure measured at 157/105 prior to his incarceration; his later

 measurements remained consistently within that range. Id. Though Defendant Shah

 concedes that a reasonable baseline for patients with Plaintiff’s comorbidities is in the

 130s/80s, he also points out that blood pressure is particularly difficult to control for

 those patients. Id. at p. 15. Defendant Shah further argues that he took constructive action

 to control Plaintiff’s blood pressure. For example, on February 17, 2014, Plaintiff’s blood

 pressure measured 160/100. Although Defendant Shah recommended continuing

 Plaintiff’s medication and adding Hydralazine, by the next day, Plaintiff’s blood pressure

 had dropped to 138/90. Id. at p. 14. Finally, Defendant Shah assigns Plaintiff’s missing

 Hydralazine doses to a medical administration error noting that a nurse practitioner

 wrote Plaintiff’s prescription incorrectly; this error was corrected when staff was alerted

 to it. Id. at p. 15.

         The prison physician is a prisoner’s primary care physician, and as such, that

 physician is “free to make his own determination” on the basis of professional judgment.

 Holloway v. Delaware County Sheriff, 700 F.3d 1063, 1074 (7th Cir. 2012). Courts are to

 examine these determinations using a totality of the circumstances analysis. See Jones v.

 Simek, 193 F.3d 485, 490-491 (7th Cir. 1999); Petties, 836 F.3d at 729. If a plaintiff can show



                                          Page 29 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 30 of 51 Page ID #6803




 that no minimally competent professional would have so determined under those

 circumstances, summary judgment is not appropriate. See Collignon, 163 F.3d at 989.

        In contrast, a plaintiff has not provided sufficient evidence to overcome summary

 judgment where he merely shows evidence that some professionals would have chosen a

 different course of treatment. See Petties, 836 F.3d at 729 (citing Steele v. Choi, 82 F.3d 175,

 179 (7th Cir. 1996)) (emphasis in original). When a specialist instructs the physician to

 pursue a different course of treatment, a physician’s failure to do so may indicate

 deliberate indifference. See Arnett, 653 F.3d at 752. When a plaintiff shows that a treating

 physician failed to follow a specialist’s instruction, that plaintiff has sufficiently alleged

 deliberate indifference to survive a motion for summary judgment. See, e.g., Jones, 193

 F.3d at 490-491 (7th Cir. 1999)(reversing summary judgment for a prison doctor who

 failed to follow a specialist’s advice).

        Similarly, persisting in a course of ineffective treatment constitutes cruel and

 unusual punishment in violation of the Eighth Amendment when a defendant doctor

 chooses the “easier and less efficacious treatment” without exercising professional

 judgment. Arnett 658 F.3d at 754 (internal citations omitted). See also White v. Napoleon,

 897 F.2d 103, 109 (3rd Cir. 1990)(finding a violation of the Eighth Amendment where a

 defendant doctor insisted on continuing the same course of treatment when that doctor

 knew the treatment was painful and ineffective). The standard is not whether a plaintiff

 took steps to request a specific, different course of treatment. Instead, the proper analysis

 considers whether the defendant doctor knew he was providing deficient treatment. See

 Petties, 836 F.3d at 726.

                                            Page 30 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 31 of 51 Page ID #6804




        Defendant Shah did not fail to follow the recommendations of the specialists

 treating Plaintiff at Barnes Jewish Hospital. Instead, Defendant Shah’s Hydralazine

 prescription followed the treating doctors’ advice. Although Plaintiff did not initially

 receive medication in compliance with that prescription, there is no evidence that

 Defendant Shah was aware of that lapse, as the issue was corrected shortly thereafter.

 Furthermore, Defendant Shah did not fail to exercise professional judgment in continuing

 Plaintiff’s treatment for hypertension as he added Hydralazine to Plaintiff’s treatment

 regimen in response to his elevated blood pressure. Because Defendant Shah was not

 deliberately indifferent in his treatment of Plaintiff’s medical conditions, summary

 judgment is granted as to this portion of Plaintiff’s claim in Count I.

        3. Whether Defendant Shah Demonstrated Deliberate Indifference by Declining to
           Prescribe Plaintiff a Specialized Diet

        Plaintiff asserts that Defendant Shah’s failure to prescribe Plaintiff a low-

 potassium diet, which was needed to manage his hyperkalemia, is indicative of deliberate

 indifference to Plaintiff’s serious medical needs. (Doc. 213, p. 59). Plaintiff points out that

 after his February 2014 hospitalization, his discharge instructions mandated that he

 maintain a low-potassium diet. Id. at p. 60. However, Defendant Shah declined to order

 such a diet for Plaintiff. Id. at p. 61. In October 2014, Wexford’s renal teleclinic

 nephrologist again recommended Plaintiff be placed on a low-potassium diet. Id.

 However, Defendant Shah again placed Plaintiff on a regular diet. Id.

        Defendant Shah asserts that he did not place Plaintiff on a specialized diet because

 “90 percent” of his patients do not want a diet that would restrict their ability to purchase


                                          Page 31 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 32 of 51 Page ID #6805




 items from the commissary and order “whatever they want.” (Doc. 193, p. 35). Instead,

 Defendant Shah points out that he educated Plaintiff on how to maintain an appropriate

 diet for managing both his hyperkalemia and his diabetes. Id. at p. 36. Nevertheless,

 Plaintiff “ate everything on his meal tray” and purchased foods from the commissary,

 including those which would negatively impact his hyperkalemia. Id. at p. 37. Defendant

 Shah also notes that Plaintiff did not follow a low-potassium diet after his release from

 Pinckneyville. Id. at p. 35. Therefore, Defendant Shah invites the Court to conclude that

 Plaintiff was likely one of the ninety percent of patients who would not have followed a

 specialized diet even if Defendant Shah had ordered him one. Finally, despite Plaintiff’s

 continued poor eating habits, Defendant Shah claims that Plaintiff’s hyperkalemia was

 under control without a specialized diet. Id. at p. 37. Therefore, a specialized diet was

 unnecessary, and Defendant Shah was not deliberately indifferent in failing to prescribe

 one for Plaintiff.

        Plaintiff responds that he “begged and pleaded” with Defendant Shah for a

 specialized diet. (Doc. 213, p. 62). However, Defendant Shah informed Plaintiff that

 Pinckneyville did not have a special diet for inmates. Id. Furthermore, Plaintiff states that

 he purchased commissary items in order to trade with other inmates for materials with

 which to write grievances; he further claims he would have followed a specialized diet

 had one been prescribed. Id. at p. 62-63. Plaintiff also argues that his potassium reached

 dangerously high levels during his incarceration. Id. at p. 90. According to Plaintiff’s

 medical expert, these fluctuations could have been “easily managed” with a low-

 potassium diet. Id.

                                         Page 32 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 33 of 51 Page ID #6806




        Particularly concerning is Defendant Shah’s decision to forego prescribing

 Plaintiff a specialized diet after his February and October 2014 discharge instructions

 mandated such a diet. A defendant physician is not necessarily deliberately indifferent

 to an inmate’s serious medical needs when that physician does not follow a specialist’s

 advice, as mere difference of opinion between professionals does not give rise to

 deliberate indifference. See Estate of Cole by Pardue v. Fromm, 94 F.3d 254, 261 (7th Cir.

 1996), cert. denied, 519 U.S. 1109 (1997). The operative distinction is whether the two

 physicians disagree about a subjective issue of medical judgment or whether the treating

 physician deliberately mistreated the plaintiff. Id. (citing Estelle, 429 U.S. at 107).

        The assumption that Plaintiff would not follow a low-potassium diet is not

 predicated on medical judgment, but is instead a broad evaluation of prisoner habits,

 which may or may not be grounded in fact. Here, it is clear that Defendant Shah did not

 simply disagree with Plaintiff’s hospital doctors. Though Defendant Shah argues

 Plaintiff’s potassium was well-managed, there is no evidence in the record that

 Defendant Shah chose not to prescribe Plaintiff a specialized diet for that reason.

 Furthermore, contrary to Defendant Shah’s assertion, Plaintiff provides evidence

 showing that his potassium was not well-managed during his incarceration at

 Pinckneyville. Accordingly, the Court finds that a reasonable jury could find Defendant

 Shah was deliberately indifferent to Plaintiff’s hyperkalemia by failing to prescribe him

 a low-potassium diet.




                                           Page 33 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 34 of 51 Page ID #6807




        4. Whether Plaintiff is Required to Show Physical Harm

        The Wexford Defendants consistently assert that Plaintiff is required to show

 physical harm in order to avoid summary judgment on an Eighth Amendment claim.

 (Doc. 193, p. 11; 17). According to the Wexford Defendants, the Prison Litigation Reform

 Act prohibits inmates from bringing a civil action for mental or emotional injury suffered

 during the inmate’s custody without first showing physical injury. Id. at p. 11 (citing 42

 U.S.C. § 1997e(e)). The Seventh Circuit has resoundingly rejected the Wexford

 Defendants’ interpretation of the Prison Litigation Reform Act, as such an interpretation

 would permit officials to “maliciously and sadistically inflict psychological torture on

 prisoners, so long as they take care not to inflict any physical injury in the process.”

 Calhoun v. DeTella, 319 F.3d 936, 940 (7th Cir. 2003) (internal citation omitted). The Prison

 Litigation Reform Act instead limits the type of damages for which an inmate may sue.

 See Rasho v. Elyea, 856 F.3d 469, 477 (7th Cir. 2017); see also Cook v. Ill. Dep’t of Corr., No.

 3:15-cv-83-NJR-DGW, 2018 WL 294515, at *4 (S.D. Ill. Jan. 4, 2018).

        Moreover, the record indicates that a reasonable jury could find that Plaintiff did

 suffer physical harm during his incarceration. Plaintiff’s medical records indicate that he

 experienced worsening chest pain, shortness of breath, and kidney issues during his

 incarceration. (Doc. 213, p. 89). Plaintiff’s expert witness and Defendant Wexford and the

 Wexford Defendants’ expert witness disagree as to the causation of these injuries. Thus,

 this question remains open for a trier of fact to decide at trial. (Compare id. with Doc. 193,

 p. 15). Accordingly, the Court rejects the Wexford Defendants’ arguments that summary

 should be granted because Plaintiff did not experience physical harm.

                                           Page 34 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 35 of 51 Page ID #6808




     III.      Whether Defendant Wexford, the IDOC Director Defendants, or the Medical
               Director Defendants Employed an Unconstitutional Practice or Custom
               Violating Plaintiff’s Eighth Amendment Rights

            Plaintiff asserts that Defendant Wexford, the IDOC Director Defendants, and the

 Medical Director Defendants established and participated in a practice and custom of

 medical mismanagement of intersystem transfers between the NRC and Pinckneyville.

 (Doc. 73, ¶ 125). Plaintiff claims that Defendants knew of this practice but failed to protect

 him from harm. Id. at ¶¶ 126-127. Instead, Defendants failed to ensure inmates had

 continuous access to medications and failed to ensure that transferred prisoners received

 uninterrupted medical care. Id. at ¶ 128. The Court finds that a reasonable jury could find

 that Defendant Wexford adopted an unconstitutional policy or custom. However, the

 Court finds that a reasonable jury could only find that the IDOC Director Defendants and

 Medical Director Defendants adopted an unconstitutional policy or custom in their official

 capacity; it cannot make this finding regarding the IDOC Director Defendants and

 Medical Director Defendants in their individual capacity.6 Accordingly, the Court grants

 summary judgment on this count for the IDOC Director Defendants and Medical Director

 Defendants in their individual capacity and notes that Plaintiff may only pursue




 6        The Court notes that the Seventh Circuit has critiqued the fracturing of doctrinal elaborations on
 theories of responsibility in § 1983 jurisprudence into “disparate liability rules,” including the severing of
 Monell liability and respondeat superior liability as applied to private corporations, like Defendant Wexford,
 and the distinction between individual and official liability, as discussed infra. Howell v. Wexford Health
 Sources, Inc., 987 F.3d 647, 653 (7th Cir. 2021) (internal citations omitted). However, the Seventh Circuit
 noted that “[r]epair of the creaky doctrinal structure” must come from the Supreme Court or Congress, and
 thus, this Court is bound to apply the controlling circuit precedent at this time. Id. at 653-654 (citing Shields,
 746 F.3d at 786, and noting that, in Shields, the Court followed precedent, but criticized the extension of
 Monell to private corporations).

                                                  Page 35 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 36 of 51 Page ID #6809




 injunctive relief on this count against Defendant Jeffreys, the acting IDOC Director, in his

 official capacity.

        a. Whether Defendant Wexford Adopted an Unconstitutional Policy or Custom

        The doctrine of respondeat superior does not apply to suits filed under § 1983. See

 Shields v. Illinois Dep’t of Corr., 746 F.3d 782, 789 (7th Cir. 2014)(citing Iskander v. Village of

 Forest Park, 690 F.2d 126, 128 (7th Cir. 1982)). In Monell v. Dep’t of Social Services of the City

 of New York, however, the Supreme Court held that a municipality may be liable under §

 1983 for constitutional violations resulting from a policy or custom of the municipality.

 436 U.S. 658, 690–691 (1978). The Seventh Circuit has extended Monell beyond

 municipalities to include private corporations providing government services, such as

 Defendant Wexford. See Shields, 746 F.3d at 789. Precedent establishes that a private

 corporation contracting to provide healthcare to inmates may be liable for customs or

 policies which violate an inmate’s constitutional rights. See Howell, 987 F.3d at 653; Minix,

 597 F.3d at 832 (internal citations omitted) (stating that such “contractors are treated the

 same as municipalities for liability purposes in a § 1983 action”). Therefore, like

 municipalities, a corporation that has contracted to provide essential government

 services may be held liable under § 1983 for violations caused by unconstitutional policies

 or customs. See Shields, 746 F.3d at 789.

        A plaintiff may show liability under Monell in three ways. First, a plaintiff may

 establish that the unconstitutional action “‘implements or executes a policy statement,

 ordinance, regulation, or decision officially adopted and promulgated by that body’s

 officers.’” Glisson v. Indiana Dep’t of Corr., 849 F.3d 372, 379 (7th Cir. 2017)(en banc)

                                             Page 36 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 37 of 51 Page ID #6810




 (quoting Los Angeles County v. Humphries, 562 U.S. 29, 35 (2010)). Second, the plaintiff may

 prove that a custom was created by “‘those whose edicts or acts may fairly be said to

 represent official policy.’” Glisson, 849 F.3d at 379 (quoting Monell, 436 U.S. at 690-691).

 Lastly, a plaintiff may demonstrate liability by establishing a widespread custom. See

 Glisson, 849 F.3d at 379. Liability may extend to customs “so permanent and well settled

 as to constitute a custom or usage with the force of law” even though they received no

 formal approval. See Monell, 436 U.S. at 91 (quoting Adickes v. S.H. Kress & Co., 398 U.S.

 144, 167–168 (1970)).

        A widespread custom may be established by evidence of policymaking officials’

 knowledge of and acquiescence to the unconstitutional practice. See McNabola v. Chicago

 Transit Authority, 10 F.3d 501, 511 (7th Cir. 1993). This standard is similar to that required

 to show deliberate indifference; a plaintiff may show that officials knew of and

 acquiesced to a risk created by a custom or practice, but nevertheless failed to take steps

 to protect the plaintiff. See Thomas v. Cook Cty. Sheriff’s Dep’t, 604 F.3d 293, 303 (7th Cir.

 2010). Sufficient evidence may include proof that the practice was so “long standing or

 widespread” that it would “support the inference that policymaking officials ‘must have

 known about it but failed to stop it.’” McNabola, 10 F.3d at 511 (quoting Brown v. City of

 Fort Lauderdale, 923 F.2d 1474, 1481 (11th Cir. 1991)). If officials would be required to make

 a new rule or regulation in order to end the unconstitutional policy, the failure to do so

 is also sufficient evidence of acquiescence. See Thomas, 604 F.3d at 303 (citing Sims v.

 Mulcahy, 902 F.2d 524, 543 (7th Cir.1990)). Similarly, senior officials may be liable if they



                                          Page 37 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 38 of 51 Page ID #6811




 personally created the policies, practices, or customs at issue. See Doyle v. Camelot Care

 Centers, Inc., 305 F.3d 603, 615 (7th Cir. 2002).

         Defendant Wexford, the IDOC Director Defendants, and the Medical Director

 Defendants argue that Plaintiff cannot point to sufficient instances of inmates being

 deprived of medical care or medications to show a widespread practice or custom.7 (Doc.

 198, p. 19; Doc. 193, p. 44). However, Plaintiff provides twenty-eight instances in which

 he missed doses of his anti-rejection medications over a period of thirty months. (Doc.

 213, p. 78-80). Although Plaintiff provides no specific instances of other inmates missing

 their medication, he does claim that Defendant Scott testified during his deposition that

 inmates complained of missing medications “all the time.” Id. at p. 79. Plaintiff further

 points out that the Wexford corporate representative admitted to systemic and

 widespread underreporting errors in the documentation of inmates’ medication

 administration. Id. at p. 82-83.

         A defendant must have actual or constructive notice of an omission in its policies

 which result in constitutional violations in order to be liable under Monell. See Connick v.

 Thompson, 563 U.S. 51, 61 (2011). “Without notice that a course of training is deficient in a

 particular respect, decisionmakers can hardly be said to have deliberately chosen a



 7        Defendant Wexford also claims that, in order to show liability under § 1983 under a practice or
 custom theory, Plaintiff must be able to establish that an individual liable for executing the unconstitutional
 policy was the “but-for” cause of Plaintiff’s injury. (Doc. 193, p. 42, 45). This is a misstatement of law post-
 Glisson. After the Seventh Circuit’s decision in Glisson, the operative question in a Monell case is whether a
 policy or custom gave rise to the harm, “or if instead the harm resulted from the acts of the entity’s agents.”
 Glisson, 849 F.3d at 379. Corporations or municipalities may be liable even when one individual is not
 responsible for executing the underlying unconstitutional policy if a plaintiff instead shows that the body’s
 officers “adopted and promulgated” the unconstitutional policy, which is what Plaintiff alleges here. Id.


                                                  Page 38 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 39 of 51 Page ID #6812




 training program that will cause violations of constitutional rights.” Id. at 61.

 Accordingly, a plaintiff may demonstrate a defendant’s actual or constructive knowledge

 through one of two evidentiary paths: (i) a theory predicated on a prior pattern of similar

 constitutional violations; or (ii) a “single-incident” theory predicated on an obvious, but

 disregarded, risk demonstrated by a violation of a single person’s constitutional rights.

 See J.K.J v. Polk County, 960 F.3d 367, 381 (7th Cir. 2020). See also Id. at 389 (Brennan, J.

 dissenting in part)(acknowledging that majority’s decision was based on “single-incident

 theory”); Board of County Com’rs of Bryan County, Okl. v. Brown, 520 U.S. 397, 409

 (1997)(finding that, in “a narrow set of circumstances[,]” a plaintiff may show Monell

 violations with a “single-incident” theory of liability).

        Under the first evidentiary path, it is not impossible for a plaintiff to show a

 widespread practice or custom using only personal experience, though it is “necessarily

 more difficult” for that plaintiff to differentiate the alleged practice from a “random

 event.” Hildreth v. Butler, 960 F.3d 420, 426 (7th Cir. 2020)(citing Grieveson v. Anderson, 538

 F.3d 763, 774 (7th Cir. 2008)(internal quotations omitted)). The Seventh Circuit has not

 adopted a bright-line quota defining how many examples are sufficient to constitute a

 widespread custom. See Id. However, the Seventh Circuit has consistently declined to

 find such a custom when plaintiffs can show only a few instances of unconstitutional

 conduct over a long period of time. See, e.g., Thomas, 604 F.3d at 303 (internal citations

 omitted)(noting that there must be, at least, more than three examples of unconstitutional

 conduct); Doe v. Vigo Cty., 905 F.3d 1038, 1045 (7th Cir. 2018)(rejecting a widespread

 policy argument when the plaintiff pointed to five incidents spread over more than

                                          Page 39 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 40 of 51 Page ID #6813




 twenty years); Estate of Moreland v. Dieter, 395 F.3d 747, 760 (7th Cir. 2005)(holding that

 three instances of improper pepper-spraying over three years did not establish a

 widespread custom); Gable v. City of Chicago, 296 F.3d 531, 538 (7th Cir. 2002)(finding that

 three instances of improperly denying rightful owners their vehicles from impoundment

 lots over four years did not constitute a widespread policy). On this path, it is therefore

 unlikely that Plaintiff will be successful. Though he demonstrates numerous instances of

 conduct which violate his constitutional rights, he has little evidence showing that others’

 rights were similarly violated.

         However, a reasonable jury could find that Plaintiff sufficiently demonstrates

 Defendant Wexford’s liability through the second evidentiary path. While a party may

 demonstrate actual knowledge of an unconstitutional policy or custom by pointing to

 numerous instances of the violation, neither the Supreme Court nor the Seventh Circuit

 has held that “institutional liability was only possible if the record reflected numerous

 examples of the constitutional violation in question.” Glisson, 849 F.3d at 381 (citing City

 of Canton, Ohio v. Harris, 489 U.S. 378 (1989)).8 See also Howell, 987 F.3d at 655 (7th Cir.

 2021)(internal citations omitted)(noting that, in the healthcare context, it may be

 impossible to assign blame to any one individual, but holding that, nevertheless, the

 entity responsible for the overall policy may be liable); Daniel v. Cook Cty., 833 F.3d 728,

 733-734 (7th Cir. 2016)(finding that an entity cannot escape liability under Monell by



 8       The Seventh Circuit in Glisson also supports this proposition by citing to the Ninth and Third
 Circuits, both of which have also declined to find that a plaintiff must show numerous constitutional
 violations in order to succeed in a Monell claim. 849 F.3d at 381 (citing Long v. Cnty. of Los Angeles, 442 F.3d
 1178 (9th Cir. 2006); Natale v. Camden Cnty. Corr. Facility, 318 F.3d 575 (3d Cir. 2003)).

                                                  Page 40 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 41 of 51 Page ID #6814




 blaming the “system”). The key analysis is whether there was a conscious decision not to

 take action. See id. Accordingly, a plaintiff may show actual knowledge of an

 unconstitutional policy or custom by demonstrating that the risk of violation was “so

 obvious that the failure to do so could properly be characterized as deliberate indifference

 to constitutional rights.” Harris, 489 U.S. at 390 n. 10 (internal quotation marks omitted);

 Bryan County, 520 U.S. at 410 (stating that the key question is whether the defendant

 “disregarded a known or obvious consequence” of their actions).

        The Seventh Circuit outlined such an obvious risk in Glisson. Glisson suffered from

 severe, cancer-related disabilities, which were “apparent at a glance.” 849 F.3d at 375.

 During his trial and prior to his incarceration with the Indiana Department of Corrections

 (“INDOC”), experts testified that it was highly unlikely that Glisson could survive

 without specific care. Id. Specifically, Glisson required a neck brace, suction machine,

 mirror, and light for necessary tracheostomies. Id. When Glisson was transferred from jail

 to the Reception Diagnostic Center, INDOC sent with him his mirror, light, and neck

 brace. Id. However, the plaintiff did not receive his neck brace, and no one at INDOC

 provided a replacement. Id.

        During this time, Glisson was under the care of Corizon, a private health care

 provider contracting with INDOC to provide inmates with medical care. See Glisson, 849

 F.3d at 375. Although multiple treatment providers saw Glisson, no one developed a

 treatment plan, reviewed his medical history, or followed up on his treatment for twenty-

 four days. Id. at 376. Corizon’s treatment resembled a “blind man’s description of the



                                         Page 41 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 42 of 51 Page ID #6815




 elephant[,]” and despite the disjointed care Glisson did receive, his symptoms continued

 to worsen until he died. Id. at 375, 377.

        The Seventh Circuit noted that no one person providing Glisson with treatment

 was deliberately indifferent to his constitutional rights. See Glisson, 849 F.3d at 375.

 Furthermore, at no point did the Seventh Circuit find that multiple inmates were treated

 similarly to Glisson. See generally, id. However, the Seventh Circuit nevertheless found

 that Corizon made a deliberate policy choice not to require the coordination of medical

 care within or across institutions for at least seven years. Id. at 379, 382.

        In finding that Corizon made such a policy choice, the Seventh Circuit compared

 the situation in Glisson to that in Harris. 849 F.3d at 382. In Harris, the Supreme Court

 noted that it was a “moral certainty” that police officers would be required to arrest

 fleeing felons; the need to train officers on the use of deadly force was therefore so

 obvious that the failure to do so constituted deliberate indifference. 489 U.S. at 390 n.10.

 Similarly, in Glisson, the Seventh Circuit concluded that “[o]ne does not need to be an

 expert to know that complex, chronic illness requires comprehensive and coordinated

 care.” 849 F.3d at 382. The need to establish protocols for patients with chronic illnesses

 was therefore as obvious as the need to train police officers on the use of deadly force. Id.

 From this obvious necessity and Corizon’s inaction, the Seventh Circuit concluded that

 Corizon had actual knowledge of a widespread policy and custom violating the inmate’s

 constitutional rights and that Corizon made a deliberate choice, from various alternative

 options, to do nothing to remedy that policy. Id. (citing King v. Kramer, 680 F.3d 1013, 1021

 (7th Cir. 2012); Harris, 489 U.S. at 389).

                                              Page 42 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 43 of 51 Page ID #6816




         Here, Plaintiff provides sufficient evidence such that a reasonable jury could

 conclude that Defendant Wexford adopted a policy or custom of inaction in the face of

 an obvious risk to his constitutional rights. Plaintiff’s twenty-eight instances of personal

 experience over thirty months amounts to nearly one missed medication per month. The

 Court finds that a reasonable jury could find that this consistent failure to provide

 medication constitutes a widespread practice. Additionally, Defendant Scott’s testimony

 that inmates complained “all the time” about missed medications, and Defendant

 Wexford’s admission that medication errors were systemically underreported reinforce

 Plaintiff’s claim. As in Glisson, the necessity of providing inmates with chronic illnesses

 with consistent medication is so obvious that the failure to take action despite numerous

 complaints may constitute a deliberate choice to do nothing.

         b. Whether the IDOC Director Defendants and Medical Director Defendants Adopted an
            Unconstitutional Policy or Custom in their Official Capacities

         The IDOC Director Defendants and Medial Director Defendants further state that

 they had no knowledge of any alleged unconstitutional policy or custom. (Doc. 198, p.

 18). In response, Plaintiff claims that inmates transferred on writ to the NRC are provided

 a one-page note, which mandates the care those inmates are to receive. (Doc. 213, p. 85).

 However, all of this information is handwritten and stored in a file cabinet as Wexford

 does not provide electronic notes. Id. at p. 86. Parent facilities, such as Pinckneyville, do

 not provide the charts of inmates when such inmates are transferred on writs, and

 medical staff at one facility are not able to review medical records created at the other

 facility. Id.


                                         Page 43 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 44 of 51 Page ID #6817




        The Seventh Circuit has consistently held that showing actual knowledge of

 specific constitutional violations is not necessary to succeed on a Monell claim when a

 plaintiff can show constructive knowledge predicated on the obviousness of a risk of

 constitutional violations. For instance, in J.K.J, the Seventh Circuit found that the

 likelihood that male guards would sexually assault female inmates was an obvious risk

 in light of the absence of written policies regarding prevention and detection of sexual

 assault. 906 F.3d at 381. Similarly, in Woodward v. Correctional Medical Services of Illinois,

 Inc., the Seventh Circuit found that the training on suicide prevention was so inadequate

 that the defendant was on notice that a constitutional violation was a highly predictable

 consequence of its failure to act. 368 F.3d 917, 929 (7th Cir. 2004)(internal citations

 omitted). Finally, Glisson builds upon this doctrine by relying on Harris to state that

 Corizon’s failure to act despite the obvious need to provide comprehensive and

 consistent care to chronically ill inmates supported an inference of both actual knowledge

 of a risk and a deliberate choice to ignore that risk. 849 F.3d at 382. (citing Harris, 489 U.S.

 390 at n.10).

        Though the IDOC Director Defendants and the Medical Director Defendants may

 not have personally reviewed Plaintiff’s grievances regarding his missed medications (see

 Doc. 198, p. 18), a reasonable jury could nevertheless find that the defendants had

 constructive knowledge of a widespread policy or custom contributing to Plaintiff’s

 injury because the risk of such harm was obvious. See Glisson, 849 F.3d at 382. Whereas,

 in Glisson, Corizon failed to update its policies for caring for inmates with chronic

 illnesses as they were transferred between institutions for seven years, here, Plaintiff

                                           Page 44 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 45 of 51 Page ID #6818




 points out that the policy regarding inmates transferred on writ was in place and

 practiced for more than twenty-four years. (Doc. 213, p. 86). Furthermore, in Glisson, the

 plaintiff declined to appeal the district court’s decision to grant summary judgment in

 favor of the INDOC; the Seventh Circuit also noted that the INDOC had a list of written

 policies requiring that inmates with chronic illness be provided comprehensive and

 consistent care. 849 F.3d at 380. In contrast, here, the IDOC Director Defendants and

 Medical Director Defendants provide no evidence of such a policy. The absence of a

 policy to care for inmates with chronic illness, when the necessity of doing so is a “moral

 certainty,” may support a reasonable jury in finding that the defendants had actual

 knowledge of a policy giving rise to constitutional violations. A reasonable jury could

 also find that such defendants nevertheless declined to take action, just as the Seventh

 Circuit in Glisson found that Corizon’s failure to act in the face of an obvious necessity

 implied actual knowledge on its part of the potential for constitutional violations. Given

 the “moral certainty” of the need to provide inmates with chronic illnesses with

 consistent and comprehensive care, the necessity of requiring in Glisson that inmates be

 transferred with comprehensive medical notes and information is obvious.

        But, as explained supra, Plaintiff cannot succeed on a suit against the IDOC

 Director Defendants or Medical Director Defendants in their official capacities for money

 damages. Section 1983 does not override a State’s Eleventh Amendment immunity. See

 Quern v. Jordan, 440 U.S. 332, 350 (1979). States are therefore not considered a “person” as

 required for liability under the law, per the statutory text of 42 U.S.C. § 1983. See Will, 491

 U.S. at 64. However, suits against state officials in their official capacity for injunctive

                                          Page 45 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 46 of 51 Page ID #6819




 relief are not treated as suits against the State. See Graham, 473 U.S. at 167 n.4. A plaintiff

 may therefore sue state officials in their official capacity for injunctive relief without

 triggering the Eleventh Amendment’s immunities, and in such cases, the state officials

 are considered “persons” under the text of 42 U.S.C. § 1983. See Hafer v. Melo, 502 U.S. 21,

 25 (1991). Therefore, to the extent that Plaintiff proceeds on this claim against those

 defendants in their official capacity, it can only be for injunctive relief. And, specifically,

 here, it can only be against Defendant Jeffreys.9

         c. Whether the IDOC Director Defendants and Medical Director Defendants Adopted an
            Unconstitutional Policy or Custom in their Individual Capacity

         Suits against State officials are considered to be “another way of pleading against

 the entity of whom” that official is an agent. Graham, 437 U.S. at 166. Under Monell, a

 municipality is liable for policies or customs which violate an individual’s constitutional

 rights not as the employer of an individual actor who violated those rights, but as the

 entity responsible for permitting the custom to continue. See Iskander, 690 F.2d at 128. In

 contrast, suits against officials in their individual capacity impose liability on those

 officials for personal actions taken under the color of state law. See Graham, 437 U.S. at

 166. Because the doctrine of respondeat superior does not facilitate a supervisor’s liability

 under § 1983, a supervisor or employer cannot be held liable for the actions of their

 employees under that statute, even if those employees violate another’s constitutional



 9       Suits against state officials in their official capacity are considered suits against the State. See
 Graham, 473 U.S. at 167-168. Moreover, in suits for injunctive relief, the proper defendants are those which
 can effectuate the relief requested. See Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011). The Court
 therefore finds that keeping Defendant Baldwin and the Medical Director Defendants in the suit is
 redundant, and summary judgement is therefore granted on this issue for these defendants. See Wallace v.
 Baldwin, Case No. 3:18-cv-1513-NJR-MAB, 2019 WL 6036742, at *3 (Nov. 14, 2019).

                                                Page 46 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 47 of 51 Page ID #6820




 rights under the color of state law. See Shields, 746 F.3d at 789. Accordingly, unlike suits

 against officials in their official capacity, an officer’s individual liability under § 1983 in

 that officer’s individual capacity must be predicated on a finding that the defendant

 caused the deprivation of constitutional rights at issue. See Kelly v. Municipal Courts of

 Marion County, 97 F.3d 902, 909 (7th Cir. 1996).

        Although a plaintiff must show that an officer caused the violation at issue when

 bringing suit under Monell against an official in their individual capacity, that plaintiff

 need not show the official’s “direct participation” in the deprivation. Palmer v. Marion

 County, 327 F.3d 588, 594 (7th Cir. 2003), overruled on other grounds by Hill v. Tangherlini,

 724 F.3d 965 (7th Cir. 2013). Instead, demonstrating that the defendant “acquiesced in

 some demonstrable way” to cause the violation is sufficient. Kelly, 97 F.3d at 909. This

 standard is similar to deliberate indifference. See Lewis v. Richards, 107 F.3d 549, 553 (7th

 Cir. 1997). In order to succeed on a Monell claim against defendants in their individual

 capacity, a plaintiff must show both that the individual knew of the circumstances which

 would give rise to a violation of plaintiff’s constitutional rights and that the defendant

 inferred from those circumstances that the plaintiff’s rights would be violated. See Palmer,

 327 F.3d at 594. This standard continues to apply to defendants sued in their individual

 capacities under Monell post-Glisson. See Mohamed v. WestCare Illinois, Inc., No. 19-1310,

 786 Fed. Appx. 60, 60-61 (7th Cir. Nov. 26, 2019)(citing Minix, 597 F.3d at 831); Miranda v.

 County of Lake, 900 F.3d 335, 344 (7th Cir. 2018); McCann v. Ogle County, Illinois, 909 F.3d

 881, 885 (7th Cir. 2018).



                                          Page 47 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 48 of 51 Page ID #6821




        Plaintiff relies on Glisson in order to establish that the IDOC Director Defendants

 and Medical Director Defendants had knowledge of a widespread policy or custom

 violating Plaintiff’s Eighth Amendment right to medical treatment. (Doc. 213, p. 86).

 Specifically, Plaintiff states that the policy to provide inmates with only a handwritten

 health transfer summary “comes from either IDOC or Wexford,” and that this policy has

 been in place for twenty-four years. Id. Though this evidence may establish an obvious

 risk sufficient for maintaining a genuine question as to the IDOC Director and Medical

 Director Defendants’ liability when examined in light of the suit against those defendants

 in their official capacity, this evidence cannot support a claim against those defendants

 in their individual capacities. There is no evidence that the IDOC Director Defendants or

 Medical Director Defendants personally knew that Plaintiff received only a one-page

 summary or that these defendants knew of other protocols preventing Plaintiff from

 receiving consistent medical care. In fact, even Plaintiff admits that Wexford, rather than

 IDOC, may have implemented the policy. Id. Without evidence that the IDOC Director

 Defendants or the Medical Director Defendants had knowledge of the circumstances

 giving rise to the violation of Plaintiff’s constitutional rights, or evidence that these

 defendants inferred the risk of such a violation, a reasonable jury could not find that the

 IDOC Director Defendants or Medical Director Defendants are liable for the policy or

 custom giving rise to Plaintiff’s injury in their individual capacities. Therefore, the Court

 grants summary judgement on this count for the IDOC Director Defendants and Medical

 Director Defendants in their individual capacities only.



                                         Page 48 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 49 of 51 Page ID #6822




 IV.    Whether the Remaining Defendants are Protected by Qualified Immunity

        Government officials performing discretionary functions are shielded from

 liability for civil damages if their conduct does not violate clearly established statutory or

 constitutional rights of which a reasonable person would have known. See Harlow v.

 Fitzgerald, 457 U.S. 800, 817-818 (1982). Courts evaluate whether an official is entitled to

 qualified immunity by examining whether the officials violated the plaintiff’s rights as

 demonstrated by the alleged facts, and whether the right allegedly violated was clearly

 established at the time of the violation. See Saucier v. Katz, 533 U.S. 194, 200 (2001), receded

 from by Pearson v. Callahan, 555 U.S. 223, 242 (2009)(holding that application of the two-

 step Saucier test is discretionary).

        The relevant dispositive inquiry in determining whether a right is clearly

 established is whether it would be clear to a reasonable official that his conduct was

 unlawful in the context of the events giving rise to the violation. See Saucier, 533 U.S. at

 202. For instance, in Saucier, the plaintiff was arrested during a speech by the Vice

 President. Id. at 208. The plaintiff alleged that an officer’s “gratuitously violent shove”

 during an arrest violated the Fourth Amendment; lower courts found the defendant was

 entitled to qualified immunity on that claim. Id. The Supreme Court agreed, holding that,

 under the circumstances, a reasonable officer “hurrying” the plaintiff away from the

 scene for the Vice President’s security was an appropriate action within the contours of

 the Fourth Amendment. Id.

        The defendants frame the underlying constitutional violations as a “layperson’s

 failure to tell medical staff how to do its job.” (Doc. 198, p. 33). However, the Court has

                                           Page 49 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 50 of 51 Page ID #6823




 already rejected this framing of Plaintiff’s complaint. The alleged constitutional violation

 is that these defendants had knowledge that Plaintiff was not being properly cared for by

 medical staff and did not exercise the power of their office in order to, at least, investigate

 and/or rectify the situation. It is clearly established that failing to do so violates Plaintiff’s

 Eighth Amendment rights.


                                          CONCLUSION

        For these reasons, the Court GRANTS in part and DENIES in part the motion for

 summary judgment by Defendants Baldwin, Jeffreys, Spiller, Lashbrook, Meeks,

 Dempsey, Shicker, and Brown. (Doc. 198). The Court also GRANTS in part and DENIES

 in part the motion for summary judgment by Defendants Wexford Health Sources, Inc.,

 Scott, and Shah. (Doc. 193). Summary judgment is granted as to all claims against the

 defendants in their official capacity for monetary damages. Furthermore, summary

 judgment is granted in Count I on the issue of whether Defendant Shah provided Plaintiff

 with appropriate medical care regarding his hypertension. Finally, summary judgment

 is granted on Counts III and IV of Plaintiff’s complaint. Defendant Blades is therefore

 DISMISSED from all claims. In Count I, Plaintiff may proceed on his claims against

 Defendants Spiller, Lashbrook, Brown, Scott and Shah regarding access to his

 medications and against Defendant Shah with respect to his claim regarding the

 specialized diet. Plaintiff may also proceed on Count II against Defendant Wexford

 Health Sources, Inc. and against Defendant Jeffreys in his official capacity only for

 injunctive relief.


                                           Page 50 of 51
Case 3:16-cv-01222-GCS Document 228 Filed 03/29/21 Page 51 of 51 Page ID #6824




       IT IS SO ORDERED.                                     Digitally signed
                                                             by Judge Sison 2
       DATED: March 29, 2021.                                Date: 2021.03.29
                                                             17:20:16 -05'00'
                                            __________________________________
                                            GILBERT C. SISON
                                            United States Magistrate Judge




                                  Page 51 of 51
